Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Amendment, filed 04/18/2022.
Claims 1-6 are pending.  Claims 1, 5, and 6 are independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandervort, U.S. Pub. No. 2012/0331571 A1, published December 2012, in view of Rebstock et al. (“Rebstock”), U.S. Pub. No. 2012/0159296 A1, published June 2012, and further in view of Bray et al. (“Bray”), U.S. Pub. No. 2015/0066616 A1, published March 2015.
Regarding independent claim 1, Vandervort teaches a document processing apparatus comprising: a processor programmed to divide a document into plural partial structures, including an image as one of the partial structures; because Vandervort teaches a document subsystem to allow a user to tag content elements in a document with multiple levels of privacy for a controlling authority, to summarize and audit levels of privacy in the document, and to redact and export the content of the document in accordance with tagged content and a selected export level of privacy (par. 0034-0036; par. 0049-0052; Fig. 3). Vandervort teaches an element can be a graphical, picture, or other component of the document as well as combinations of components (par. 0035).
Vandervort teaches determine whether content of the partial structure includes a low-level concealment element or a high-level concealment element; determine that the partial structure is releasable when the partial structure does not include the low-level concealment element or the high-level concealment element; because Vandervort teaches a document exporter to export the elements of the document as redacted to a second export document, for example, the original elements that are not tagged and elements tagged at or below the export level of privacy can be exported without change, while substituted elements can be exported in place of the elements tagged above the export level of privacy (par. 0041; par. 0056-0058).
Vandervort teaches determine that the partial structure is unreleasable when the partial structure includes at least one high-level concealment element; since Vandervort teaches a privacy summarizer to summarize elements that are tagged in the document, based on the number of elements tagged at different privacy levels, and teaches auditing and enumerating the tagged elements and their respective privacy levels (par. 0066-0067; Fig. 7). Vandervort teaches a content statistics section to identify how many instances or elements of each level of privacy are in the document (par. 0075).  Vandervort teaches the document redactor can receive a selection of an export privacy level and can substitute elements in the document above the export level with substituted elements to protect privacy, such as blanks or other characters (par. 0068). Vandervort teaches an example of redacting and exporting tagged elements with at least four privacy levels (par. 0081-0087).
Vandervort suggests but does not expressly teach and determine that the partial structure is unreleasable when the partial structure includes more than one low-level concealment element; since Vandervort teaches a privacy summarizer to summarize elements that are tagged in the document, based on the number of elements tagged at different privacy levels, and teaches auditing and enumerating the tagged elements and their respective privacy levels (par. 0066-0067; Fig. 7), and Vandervort teaches a content statistics section to identify how many instances or elements of each level of privacy are in the document (par. 0075).
However, Rebstock teaches a redaction engine and a rule set (par. 0058-0059), where portions and text in the document can be identified for a rule set, and any suitable alternative for data entry could be used including relationship correlation in text, for example, if “X” before “Y” then redact “X” and “Y” (par. 0067-0069). Rebstock teaches that redaction rules can specify which categories of information in a document are to be redacted (par. 0082-0086). Rebstock teaches priority levels for content to be redacted (par. 0103). Therefore, Rebstock would enable a user to set a redaction rule to determine that a structure is unreleasable when it includes more than one of a designated type of element.
Vandervort suggests but does not expressly teach present, to a user, a screen showing a determination result, a type of data, and a certainty of the type of data for each partial structure; because Vandervort teaches a document privacy system with interfaces to retrieve and edit a document and to tag content elements in a document with multiple levels of privacy, and to summarize and audit levels of privacy in the document (par. 0031-0035; Fig. 1).
However, Bray teaches a user interface screen which displays properties corresponding to a data request, including a personal relevance rank, a type, a target specification, request body content, and a reward are provided for each received request in an inbox display (par. 0063; Fig. 8). Bray teaches the displayed personal relevance rank may comprise any data type such as a percentage, integer, or fractional number (par. 0063; Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the document redaction systems of Vandervort and Rebstock to determine whether content is releasable based on number and type of elements, since Vandervort taught enumerating and displaying the number of elements tagged at different privacy levels, and Rebstock taught the creation of rules for redacting content including relationship correlations in text, it would have been obvious and desirable to combine these techniques, according to the rulemaking methods disclosed in Rebstock, in order to achieve predictable results. KSR. Further, it would have been obvious to combine the interfaces of Vandevort, Rebstock, and Bray, since all three disclosed a user interface to display data, and it would have been obvious to combine the disclosed user interface elements, according to the techniques taught in Bray, in order to achieve predictable results. KSR.

Regarding dependent claim 2, Vandervort suggests but does not expressly teach the document processing apparatus according to claim 1, wherein the processor is programmed to: receive a change to the determination result from the user; because Vandervort teaches a document privacy system with interfaces to retrieve and edit a document and to tag content elements in a document with multiple levels of privacy, and to summarize and audit levels of privacy in the document (par. 0031-0035; Fig. 1).
Vandervort teaches that the user identifies the restricted content.  However, Rebstock teaches a redaction engine and a rule set (par. 0058-0059), where portions and text in the document can be identified for a rule set, and any suitable alternative for data entry could be used including relationship correlation in text, for example, if “X” before “Y” then redact “X” and “Y” (par. 0067-0069). Rebstock teaches that redaction rules can specify which categories of information in a document are to be redacted (par. 0082-0086). Rebstock teaches priority levels for content to be redacted (par. 0103). Therefore, Rebstock would enable a user to set a redaction rule to determine that a structure is unreleasable when it includes more than one of a designated type of element.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the document redaction systems of Vandervort and Rebstock to determine whether content is releasable based on number and type of elements, since Vandervort taught enumerating and displaying the number of elements tagged at different privacy levels, and Rebstock taught the creation of rules for redacting content including relationship correlations in text, it would have been obvious and desirable to combine these techniques, according to the rulemaking methods disclosed in Rebstock, in order to achieve predictable results. KSR. Further, it would have been obvious to combine the interfaces of Vandevort, Rebstock, and Bray, since all three disclosed a user interface to display data, and it would have been obvious to combine the disclosed user interface elements, according to the techniques taught in Bray, in order to achieve predictable results. KSR.

Regarding dependent claim 3, Vandervort teaches the document processing apparatus according to claim 2, wherein the processor is configured to present, as the screen, a screen displaying (i) content of each partial structure of the document, and (ii) information specifying a portion corresponding to the low-level concealment element or high-level concealment element; because Vandervort teaches a document privacy system with interfaces to retrieve and edit a document and to tag content elements in a document with multiple levels of privacy, and to summarize and audit levels of privacy in the document (par. 0031-0035; Fig. 1).
Vandervort teaches a privacy summarizer to summarize elements that are tagged in the document, based on the number of elements tagged at different privacy levels, and teaches auditing and enumerating the tagged elements and their respective privacy levels (par. 0066-0067; Fig. 7), and Vandervort teaches a content statistics section to identify how many instances or elements of each level of privacy are in the document (par. 0075).

Regarding dependent claim 4, Vandervort teaches the document processing apparatus according to claim 2, wherein the processor is programmed to: process the low-level concealment element and/or high-level concealment element included in the content of each partial structure of the document, into a releasable expression; present the content of each partial structure of the document and a determination result indicating that its content is releasable side by side; and receive a change to the determination result from the user; because Vandervort teaches a privacy summarizer to summarize elements that are tagged in the document, based on the number of elements tagged at different privacy levels, and teaches auditing and enumerating the tagged elements and their respective privacy levels (par. 0066-0067; Fig. 7). Vandervort teaches a content statistics section to identify how many instances or elements of each level of privacy are in the document (par. 0075).  Vandervort teaches the document redactor can receive a selection of an export privacy level and can substitute elements in the document above the export level with substituted elements to protect privacy, such as blanks or other characters (par. 0068). Vandervort teaches an example of redacting and exporting tagged elements with at least four privacy levels (par. 0081-0087).

Regarding independent claim 5, Vandervort teaches a non-transitory computer readable medium storing a program that causes a computer to execute a document process, the document process comprising: dividing a document into plural partial structures, including an image as one of the partial structures; because Vandervort teaches a document subsystem to allow a user to tag content elements in a document with multiple levels of privacy for a controlling authority, to summarize and audit levels of privacy in the document, and to redact and export the content of the document in accordance with tagged content and a selected export level of privacy (par. 0034-0036; par. 0049-0052; Fig. 3). Vandervort teaches an element can be a graphical, picture, or other component of the document as well as combinations of components (par. 0035).
Vandervort teaches determining  whether content of the partial structure includes a low-level concealment element or a high-level concealment element; determining that the partial is releasable when the partial structure does not include the low-level concealment element or the high-level concealment element; because Vandervort teaches a document exporter to export the elements of the document as redacted to a second export document, for example, the original elements that are not tagged and elements tagged at or below the export level of privacy can be exported without change, while substituted elements can be exported in place of the elements tagged above the export level of privacy (par. 0041; par. 0056-0058).
Vandervort teaches determining that the partial structure is unreleasable when the partial structure includes at least one high-level concealment element; since Vandervort teaches a privacy summarizer to summarize elements that are tagged in the document, based on the number of elements tagged at different privacy levels, and teaches auditing and enumerating the tagged elements and their respective privacy levels (par. 0066-0067; Fig. 7). Vandervort teaches a content statistics section to identify how many instances or elements of each level of privacy are in the document (par. 0075).  Vandervort teaches the document redactor can receive a selection of an export privacy level and can substitute elements in the document above the export level with substituted elements to protect privacy, such as blanks or other characters (par. 0068). Vandervort teaches an example of redacting and exporting tagged elements with at least four privacy levels (par. 0081-0087).
Vandervort suggests but does not expressly teach and determining that the partial structure is unreleasable when the partial structure includes more than one low-level concealment element; since Vandervort teaches a privacy summarizer to summarize elements that are tagged in the document, based on the number of elements tagged at different privacy levels, and teaches auditing and enumerating the tagged elements and their respective privacy levels (par. 0066-0067; Fig. 7), and Vandervort teaches a content statistics section to identify how many instances or elements of each level of privacy are in the document (par. 0075).
However, Rebstock teaches a redaction engine and a rule set (par. 0058-0059), where portions and text in the document can be identified for a rule set, and any suitable alternative for data entry could be used including relationship correlation in text, for example, if “X” before “Y” then redact “X” and “Y” (par. 0067-0069). Rebstock teaches that redaction rules can specify which categories of information in a document are to be redacted (par. 0082-0086). Rebstock teaches priority levels for content to be redacted (par. 0103). Therefore, Rebstock would enable a user to set a redaction rule to determine that a structure is unreleasable when it includes more than one of a designated type of element.
Vandervort suggests but does not expressly teach presenting, to a user, a screen showing a determination result, a type of data, and a certainty of the type of data for each partial structure; because Vandervort teaches a document privacy system with interfaces to retrieve and edit a document and to tag content elements in a document with multiple levels of privacy, and to summarize and audit levels of privacy in the document (par. 0031-0035; Fig. 1).
However, Bray teaches a user interface screen which displays properties corresponding to a data request, including a personal relevance rank, a type, a target specification, request body content, and a reward are provided for each received request in an inbox display (par. 0063; Fig. 8). Bray teaches the displayed personal relevance rank may comprise any data type such as a percentage, integer, or fractional number (par. 0063; Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the document redaction systems of Vandervort and Rebstock to determine whether content is releasable based on number and type of elements, since Vandervort taught enumerating and displaying the number of elements tagged at different privacy levels, and Rebstock taught the creation of rules for redacting content including relationship correlations in text, it would have been obvious and desirable to combine these techniques, according to the rulemaking methods disclosed in Rebstock, in order to achieve predictable results. KSR. Further, it would have been obvious to combine the interfaces of Vandevort, Rebstock, and Bray, since all three disclosed a user interface to display data, and it would have been obvious to combine the disclosed user interface elements, according to the techniques taught in Bray, in order to achieve predictable results. KSR.

Regarding independent claim 6, Vandervort teaches a document processing apparatus comprising: division means for dividing a document into plural partial structures, including an image as one of the partial structures; because Vandervort teaches using a computer and a mouse to tag document elements with privacy tags (par. 0035-0037). Vandervort teaches a document subsystem to allow a user to tag content elements in a document with multiple levels of privacy for a controlling authority, to summarize and audit levels of privacy in the document, and to redact and export the content of the document in accordance with tagged content and a selected export level of privacy (par. 0034-0036; par. 0049-0052; Fig. 3). Vandervort teaches an element can be a graphical, picture, or other component of the document as well as combinations of components (par. 0035).
Vandervort teaches determination means for each partial structure: determining whether content of the partial structure includes a low-level concealment element or a high-level concealment element, determining that the partial structure is releasable when the partial structure does not include the low-level concealment element or the high-level concealment element; because Vandervort teaches a document exporter to export the elements of the document as redacted to a second export document, for example, the original elements that are not tagged and elements tagged at or below the export level of privacy can be exported without change, while substituted elements can be exported in place of the elements tagged above the export level of privacy (par. 0041; par. 0056-0058).
Vandervort teaches determining that the partial structure is unreleasable when the partial structure includes at least one high-level concealment element; since Vandervort teaches a privacy summarizer to summarize elements that are tagged in the document, based on the number of elements tagged at different privacy levels, and teaches auditing and enumerating the tagged elements and their respective privacy levels (par. 0066-0067; Fig. 7). Vandervort teaches a content statistics section to identify how many instances or elements of each level of privacy are in the document (par. 0075).  Vandervort teaches the document redactor can receive a selection of an export privacy level and can substitute elements in the document above the export level with substituted elements to protect privacy, such as blanks or other characters (par. 0068). Vandervort teaches an example of redacting and exporting tagged elements with at least four privacy levels (par. 0081-0087).
Vandervort suggests but does not expressly teach and determining that the partial structure is unreleasable when the partial structure includes more than one low-level concealment element; since Vandervort teaches a privacy summarizer to summarize elements that are tagged in the document, based on the number of elements tagged at different privacy levels, and teaches auditing and enumerating the tagged elements and their respective privacy levels (par. 0066-0067; Fig. 7), and Vandervort teaches a content statistics section to identify how many instances or elements of each level of privacy are in the document (par. 0075).
However, Rebstock teaches a redaction engine and a rule set (par. 0058-0059), where portions and text in the document can be identified for a rule set, and any suitable alternative for data entry could be used including relationship correlation in text, for example, if “X” before “Y” then redact “X” and “Y” (par. 0067-0069). Rebstock teaches that redaction rules can specify which categories of information in a document are to be redacted (par. 0082-0086). Rebstock teaches priority levels for content to be redacted (par. 0103). Therefore, Rebstock would enable a user to set a redaction rule to determine that a structure is unreleasable when it includes more than one of a designated type of element.
Vandervort suggests but does not expressly teach presenting means for presenting, to a user, a screen showing a determination result, a type of data, and a certainty of the type of data for each partial structure; because Vandervort teaches a document privacy system with interfaces to retrieve and edit a document and to tag content elements in a document with multiple levels of privacy, and to summarize and audit levels of privacy in the document (par. 0031-0035; Fig. 1).
However, Bray teaches a user interface screen which displays properties corresponding to a data request, including a personal relevance rank, a type, a target specification, request body content, and a reward are provided for each received request in an inbox display (par. 0063; Fig. 8). Bray teaches the displayed personal relevance rank may comprise any data type such as a percentage, integer, or fractional number (par. 0063; Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the document redaction systems of Vandervort and Rebstock to determine whether content is releasable based on number and type of elements, since Vandervort taught enumerating and displaying the number of elements tagged at different privacy levels, and Rebstock taught the creation of rules for redacting content including relationship correlations in text, it would have been obvious and desirable to combine these techniques, according to the rulemaking methods disclosed in Rebstock, in order to achieve predictable results. KSR. Further, it would have been obvious to combine the interfaces of Vandevort, Rebstock, and Bray, since all three disclosed a user interface to display data, and it would have been obvious to combine the disclosed user interface elements, according to the techniques taught in Bray, in order to achieve predictable results. KSR.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Bray reference is being relied upon to teach the newly claimed limitations of claims 1, 5, and 6. 
For these reasons, and the reasons of record, it is believed that the rejections of claims 1-6 should be maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA L TAPP/Primary Examiner, Art Unit 2144